Citation Nr: 1604472	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  14-19 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a previously denied claim for entitlement to service connection for posttraumatic disorder (PTSD).

2.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Claims Agent


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from December 1972 to December 1976. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2010 and February 2013 rating decisions.  

The Veteran testified at a Travel Board hearing at the Phoenix, Arizona, RO before the undersigned Veterans Law Judge (VLJ) in July 2014.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After a review of the claims file, the Board finds that additional development is necessary prior to adjudication of these claims.

Specifically, the Veteran testified at the July 2014 hearing that he had been seeking pertinent treatment from Dr. Rivera at a Las Vegas, Nevada, VA facility through 2012 or 2013.  After an approximately 1-year gap, he resumed VA treatment with a different physician in 2013.  The Board notes that the claims file only contains VA treatment records through 2009, as well as a few additional VA medical opinions from 2010 and 2013.  VA has an obligation under the Veterans Claims Assistance Act of 2000 (VCAA) to assist claimants in obtaining evidence, to include relevant records from VA medical care providers.  38 C.F.R. § 3.159 (2015).  As such, these issues should be remanded in order to obtain all pertinent VA treatment records that have not yet been associated with the claims file.

Further, the Board notes that the claims file contains some of the Veteran's service treatment records.  However, as it appears that some records may be missing (such as medical documentation pertaining to his separation from active duty), efforts should be made to obtain all available service treatment records.  

Finally, the Board notes that the Veteran testified at the July 2014 hearing that his ship was sent to the coast of Vietnam during his first tour in the western Pacific between October 1974 and July 1975.  He asserted that this was a stressful time for him, as indicated by the fact that he was diagnosed with shingles at this time.  (Although, the available service treatment records document no treatment for singles.)  

In September 2008 and February 2010, VA issued memorandums finding that the Veteran's reported stressors could not be verified due to a lack of information.  However, the Board notes that this specific stressor was not the subject of either of these memorandums.  As such, efforts should be made to verify this stressor.  If this stressor if verified, the Veteran then should be provided with a VA examination in order to determine whether he has a current diagnosis of PTSD that is related to his verified in-service stressor. 

Accordingly, the case is REMANDED for the following action:

1. Obtain all available service treatment records for the period of December 1972 to December 1976.

2. Obtain all available treatment records from the VA Southern Nevada Health Care System (and associated clinics) from May 2009 to the present; from the Northern Arizona VA Health Care System (and associated clinics) from March 2009 to the present; from the VA Palo Alto Health Care System (and associated clinics) from November 2009 to the present; and from the Menlo Park, California, VA Medical Center (and associated clinics).

3. Conduct the development required in order to verify the Veteran's alleged stressor that his ship was sent to the coast of Vietnam during his first tour in the western Pacific between October 1974 and July 1975.  Provide all required notice to the Veteran, and fully document all development in the claims file, including any failure to verify this stressor.  Also, if any previously unidentified stressors are provided in the newly submitted medical records or evidence, the AOJ should attempt to verify these reported stressors as well. 

4. If, and only if, any alleged stressors are verified, schedule the Veteran for a VA examination for his claimed PTSD.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his claimed PTSD.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should determine whether the Veteran has a current diagnosis of PTSD.  Then, an opinion should be provided as to whether it is at least as likely as not that his current PTSD, or any other diagnosed psychiatric disorder, was caused or aggravated by his active duty service, to specifically include his verified stressor(s).
  
It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

5. Then, readjudicate the claims.  In particular, review all the evidence that was submitted since the statement of the case (SOC).  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2015).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




